Exhibit 10.4
Lincoln Electric Holdings, Inc.
2007 Management Incentive Compensation Plan
(as amended and restated as of December 31, 2008)
     1. Purpose. The purpose of the Lincoln Electric Holdings, Inc. 2007
Management Incentive Compensation Plan is to reinforce corporate, organizational
and business-development goals, to promote the achievement of year-to-year
financial and other business objectives and to reward the performance of
eligible employees in fulfilling their personal responsibilities.
     2. Definitions. The following terms, as used herein, shall have the
following meanings:
     (a) “Affiliate” shall mean, with respect to the Company or any of its
subsidiaries, any other Person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Company.
     (b) “Award” shall mean an incentive compensation award, granted pursuant to
the Plan, that is contingent upon the attainment of Performance Goals with
respect to a Performance Period. An Award shall be designated as either an
“Annual Award” or a “Long-Term Award.”
     (c) “Board” shall mean the Board of Directors of the Company.
     (d) “Change in Control” shall mean (i) for the purposes of vesting of any
Award, the occurrence of a Change in Control as defined in the Company’s 2006
Equity and Performance Incentive Plan (or as set forth in the applicable award
agreement under such plan); and (ii) for purposes of payment of any Award that
would be deferred compensation within the meaning of Section 409A of the Code, a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the Company’s assets, within the meaning of
Section 409A of the Code.
     (e) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
     (f) “Committee” shall mean the Compensation and Executive Development
Committee of the Board of Directors, the composition of which shall at all times
consist solely of two or more “outside directors” within the meaning of Section
162(m) of the Code.
     (g) “Company” shall mean Lincoln Electric Holdings, Inc. and its
successors.
     (h) “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.
     (i) “Disability” means a disability covered under the Company’s long-term
disability program.

 



--------------------------------------------------------------------------------



 



     (j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (k) “Negative Discretion” shall mean discretion exercised by the Committee
to cancel or reduce the amount of payment under an Award; provided that the
exercise of such discretion shall not cause the affected Award to fail to
qualify as “performance-based compensation” under Section 162(m) of the Code.
     (l) “Participant” shall mean any employee of the Company or an Affiliate
who is, pursuant to Section 4 of the Plan, selected to participate in the Plan.
     (m) “Performance Goals” shall mean performance goals based on one or more
of the following criteria, where applicable: (i) pre-tax income or after-tax
income, adjusted or pro forma net income; (ii) earnings including operating
income, earnings before or after taxes, earnings before or after interest,
and/or earnings before or after bonus, depreciation, amortization, and/or
extraordinary or special items or earnings before interest, taxes and bonus or
regional basis earnings before interest, taxes and bonus; (iii) net income
excluding amortization of intangible assets, depreciation and impairment of
goodwill and intangible assets; (iv) operating income; (v) earnings or book
value per share (basic or diluted); (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) return on revenues;
(viii) net tangible assets (working capital plus property, plants and equipment)
or return on net tangible assets (operating income divided by average net
tangible assets) or working capital or average operating working capital or
average operating working capital to sales (average operating working capital
divided by sales); (ix) operating cash flow (operating income plus or minus
changes in working capital less capital expenditures); (x) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (xi) sales or
sales growth; (xii) operating margin or profit margin; (xiii) share price or
total shareholder return; (xiv) earnings from continuing operations; (xv) cost
targets, reductions or savings, productivity or efficiencies; (xvi) economic
value added; and (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration or market share,
geographic business expansion, customer satisfaction, employee satisfaction,
human resources management, financial management, project management,
supervision of litigation, information technology, or goals relating to
divestitures, joint ventures or similar transactions. Where applicable, the
Performance Goals may be expressed in terms of attaining a specified level of
the particular criterion or the attainment of a percentage increase or decrease
in the particular criterion, and may be applied to one or more of the Company or
a subsidiary of the Company, or a division or strategic business unit of the
Company, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur) and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).

2



--------------------------------------------------------------------------------



 



     (n) “Performance Period” shall mean, unless the Committee determines
otherwise, a period of no longer than (i) 12 months with respect to an Annual
Award and (ii) 36 months with respect to a Long-Term Award.
     (o) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof.
     (p) “Plan” shall mean Lincoln Electric Holdings, Inc. 2007 Management
Incentive Compensation Plan, as amended from time to time.
     (q) “Retirement” means a Participant’s retirement from active employment
with the Company and each of its Affiliates pursuant to which the Participant is
entitled to receive a normal retirement pension under The Lincoln Electric
Company Retirement Annuity Program.
     3. Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority in its sole discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the terms, conditions, restrictions and performance criteria,
including Performance Goals, relating to any Award; to determine whether, to
what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, or surrendered; to construe and interpret the Plan and any Award; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of Awards; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any parent or subsidiary of the Company or the financial
statements of the Company or any parent or subsidiary of the Company, in
response to changes in applicable laws or regulations or to account for items of
gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.
     All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Company and the Participant (or
any person claiming any rights under the Plan from or through any Participant).
     Subject to Section 162(m) of the Code or as otherwise required for
compliance with other applicable law, the Committee may delegate all or any part
of its authority under the Plan to any officer or officers of the Company.
     4. Eligibility. Awards may be granted to Participants in the sole
discretion of the Committee. In determining the persons to whom Awards shall be
granted and the Performance Goals relating to each Award, the Committee shall
take into account such factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan.

3



--------------------------------------------------------------------------------



 



     5. Terms of Awards. Awards granted pursuant to the Plan shall be
communicated to Participants in such form as the Committee shall from time to
time approve and the terms and conditions of such Awards shall be set forth
therein.
     (a) In General. On or prior to the earlier of the 90th day after the
commencement of a Performance Period or the date on which 25% of a Performance
Period has elapsed, the Committee shall specify in writing, by resolution of the
Committee or other appropriate action, the Participants for such Performance
Period and the Performance Goals applicable to each Award for each Participant
with respect to such Performance Period. Unless otherwise provided by the
Committee in connection with specified terminations of employment, payment in
respect of Awards shall be made only if and to the extent the Performance Goals
with respect to such Performance Period are attained.
     (b) Special Provisions Regarding Awards. Notwithstanding anything to the
contrary contained in this Section 5, the maximum amount that may be paid to a
Covered Employee under the Plan with respect to an Annual Award is $4 million
and the maximum amount that may be paid to a Covered Employee under the Plan
with respect to a Long-Term Award is $4 million. Notwithstanding anything to the
contrary herein, in determining the amount of payment under an Award in respect
of a Performance Period, the Committee may cancel an Award or reduce the amount
payable under an Award that was otherwise earned during a Performance Period
through the use of Negative Discretion if, in the Committee’s sole discretion,
such cancellation or reduction is appropriate. In no event shall any
discretionary authority granted to the Committee by the Plan including, but not
limited to, Negative Discretion, be used to (i) grant or provide payment in
respect of Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained or (b) increase an Award above the
maximum amount payable under this Section 5(b).
     (c) Time and Form of Payment. All payments in respect of Awards granted
under this Plan shall be made in cash on March 14th of the year following the
year in which the Performance Period ends.
     6. Section 409A of the Code. Awards under the Plan are intended to comply
with Section 409A of the Code and all Awards shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the effective date of the
Plan. Notwithstanding any provision of the Plan or any Award to the contrary, in
the event that the Committee determines that any Award may or does not comply
with Section 409A of the Code, the Company may adopt such amendments to the Plan
and the affected Award (without Participant consent) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt the Plan and any Award from the application of
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to Award, or (ii) comply with the requirements of
Section 409A of the Code.

4



--------------------------------------------------------------------------------



 



     Notwithstanding any provisions of this Plan to the contrary, if a
Participant is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to policies adopted by the Company) on his date of
separation from service and if any portion of an Award to be received by the
Participant upon his or her separation from service would be considered deferred
compensation under Section 409A of the Code, amounts of deferred compensation
that would otherwise be payable pursuant to this Plan during the six-month
period immediately following the Participant’s separation from service will
instead be paid or made available on the earlier of (i) the first day of the
seventh month following the date of the Participant’s separation from service
and (ii) the Participant’s death.
     7. General Provisions.
     (a) Compliance with Legal Requirements. The Plan and the granting and
payment of Awards, and the other obligations of the Company under the Plan shall
be subject to all applicable federal and state laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required.
     (b) Nontransferability. Awards shall not be transferable by a Participant
except upon the Participant’s death following the end of the Performance Period
but prior to the date payment is made, in which case the Award shall be
transferable in accordance with any beneficiary designation made by the
Participant in accordance with Section 7(l) below or, in the absence thereof, by
will or the laws of descent and distribution.
     (c) No Right To Continued Employment. Nothing in the Plan or in any Award
granted pursuant hereto shall confer upon any Participant the right to continue
in the employ of the Company or to be entitled to any remuneration or benefits
not set forth in the Plan or to interfere with or limit in any way whatever
rights otherwise exist of the Company to terminate such Participant’s employment
or change such Participant’s remuneration.
     (d) Withholding Taxes. Where a Participant or other person is entitled to
receive a payment pursuant to an Award hereunder, the Company shall have the
right either to deduct from the payment, or to require the Participant or such
other person to pay to the Company prior to delivery of such payment, an amount
sufficient to satisfy any federal, state, local or other withholding tax
requirements related thereto.
     (e) Amendment, Termination and Duration of the Plan. The Board or the
Committee may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part; provided that, no amendment that
requires shareholder approval in order for the Plan to continue to comply with
Section 162(m) of the Code shall be effective unless the same shall be approved
by the requisite vote of the shareholders of the Company. Notwithstanding the
foregoing, no amendment shall affect adversely any of the rights of any
Participant under any Award following the end of the Performance Period to which
such Award relates, provided that the exercise of the Committee’s discretion
pursuant to Section 5(b) to reduce the amount of an Award shall not be deemed an
amendment of the Plan.

5



--------------------------------------------------------------------------------



 



     (f) Participant Rights. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
for Participants.
     (g) Termination of Employment.
     (i) Unless otherwise provided by the Committee, and except as set forth in
subparagraph (ii) of this Section 7(g), a Participant must be actively employed
by the Company or one of its Affiliates at the end of the Performance Period in
order to be eligible to receive payment in respect of such Award.
     (ii) Unless otherwise provided by the Committee, if a Participant’s
employment is terminated as result of death, Disability or Retirement prior to
the end of the Performance Period, the Participant’s Award shall be cancelled
and in respect of his or her cancelled Award the Participant shall receive a pro
rata portion of the Award as determined by the Committee.
     (h) Change in Control. If any Award which a Participant earned under the
Plan during any Performance Period which ended prior to a Change in Control has
neither been paid to the Participant nor credited to such Participant under a
deferred compensation plan maintained or sponsored by the Company or an
Affiliate prior to the Change in Control, such Award shall be paid to the
Participant within thirty (30) days following such Change in Control and in no
event later than the date specified in Section 5(c).
     (i) Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company.
     (j) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Ohio without
giving effect to the conflict of laws principles thereof.
     (k) Effective Date. The Plan shall take effect upon its adoption by the
Board; provided, however, that the Plan shall be subject to the requisite
approval of the shareholders of the Company in order to comply with Section
162(m) of the Code. In the absence of such approval, the Plan (and any Awards
made pursuant to the Plan prior to the date of such approval) shall be null and
void.
     (l) Beneficiary. A Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation; provided, that, in
the event the Participant does not designate a beneficiary with respect to a
particular Award, the Participant’s most recent beneficiary designation form on
file with the Company shall control. If no designated beneficiary survives the
Participant and an Award is payable to

6



--------------------------------------------------------------------------------



 



the Participant’s beneficiary pursuant to Section 7(b), the Participant’s estate
shall be deemed to be the grantee’s beneficiary.
     (m) Interpretation. The Plan is designed and intended to comply, to the
extent applicable, with Section 162(m) of the Code, and all provisions hereof
shall be construed in a manner to so comply.
     IN WITNESS WHEREOF, Lincoln Electric Holdings, Inc. has caused this Lincoln
Electric Holdings, Inc. 2007 Management Incentive Compensation Plan to be
executed in its name as of December 31, 2008.

            LINCOLN ELECTRIC HOLDINGS, INC.:
      By:   /s/ Gretchen A. Farrell         Vice President, Human Resources     
     

Date: December 31, 2008

7